E   .L%TTCBRNEY          GENERAL
                                 OF%'-EZXAS
                              Auwrm.    T-s      78711
CRAWRORD    c. MAmTIIN
  AT-rORNEY OENERAI.

                                  May 23, 1972


     Hon. Hugh C. Yantis, Jr.             Opinion No. M- 1128
     Executive Director
     Texas Water Quality Board            Re:   Collin-Denton County Water
     Lowich Building                            and Sanitation District
     Austin, Texas 78701                        powers per Art. 8280-400,
                                                V.C.S., to collect and dis-
                                                pose of garbage within the
      Dear Mr. Yantis:                          District.

               You have requested our opinion as to the powers of
     Collin-Denton County Water and Sanitation District to collect
     and dispose of garbage pursuant to contracts with its member
     cities composing this district, (as such cities existed on
     March 1, 1969)) to-wit: Celina, Frisco and Prosper, all in
     Collin County,,Texas, and the cities of Aubrey, Little Elm,
     Pilot Point, and Sanger, all in Denton County, Texas.

               The statute by which the Legislature created this
     multi-county district is Article 8280-400, Vernon's Texas
     Civil Statutes (Acts 61st Leg., R.S., 1969, Chap. 142, page
     381, effective May 6, 1969). Subsections (c) and (d) of
     Section 8 thereof read as follows:

                      "(~1 The district may collect and dis-
                 pose of garbage pursuant to contracts with
                 cities.

                      "(d) The rights, powers, privileges,
                 authority and functions herein granted to
                 the district shall be subject to the continu-
                 ing right of supervision of the State, to
                 be exercised by and through the Texas Water
                 Rights Commission."

                The above Subsection (d) is substantially the same
      language contained in Section 6.074, Texas Water Code, the
      general law provision as to supervision on the subject. All
      laws apply to a water district unless the act creating the dis-
      trict~.contains provisions to the contrary. Hidalgo W.C.I.D.



                                       -5488-
Hon. Hugh C. Yantis, Jr., page 2          (~-1128)



No. 1 v. Hidalgo County, 134 S.W.2d 464 (Tex.Civ.App. 1939,
error ref.). Thus, the Collin-Denton District is subject
to Article 4477-7 (Solid Waste Act), Article 4477-5 (Clean
Air Act), and Chapter 21 of the Texas Water Code (Texas Water
Quality Act).

          We know of no provisions of the Texas or United
States Constitutions which would prohibit the Texas Legisla-
ture from validly enacting Section 8(c), of Article 8280-400.
In the absence of any such limitation to be found in the
Constitutions of Texas or of the United States, the Texas
Legislature could and did validly enact this law authorizing
the collection and disposal of garbage. Shepherd v. San
Jacinto Junior College District, 363 S.W.2d 742 (Tex.Sup.
1963); Watts v. Mann, 187 S.W.2d 917, (Tex.Civ.App., 1945,
error ref.). 11 Am.Jur.2d 190, Const. Law, Sec. 17; State v.
Brownson, 94 Tex. 436, 61 S.W. 114 (1901).

                       SUMMARY

               The power to collect and dispose of
          garbage is given to Collin-Denton County
          Water and Sanitation District by Article
          8280-400, Vernon's Civil Statutes, and the
          statute is constitutional.

                                          ruly yours,




                                             C. MARTIN
                                             General of Texas
                                      V
Prepared by Roger Tyler
Assistant Attorney General




                             -5489-
Hon. Hugh C. Yantis, Jr., page 3. (M-1128)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Roland Allen
Max Hamilton
Melvin Corley
James Hackney

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                           -5490-